The offense is driving an automobile on a public street in an incorporated city while intoxicated; the punishment, a fine of fifty dollars and confinement in jail for ninety days.
The record is before us without a statement of facts.
It is appellant's contention that the penalty provided in Art. 802, P. C., was repealed by chap. 162, Acts 42nd Legislature, Regular Session. In Haworth v. State,88 S.W.2d 115, this court reached the conclusion that said last mentioned act did not have the effect of repealing the penalty set forth in Art. 802, supra.
Our examination of the record leads us to the conclusion that error is not presented.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.